Name: Commission Regulation (EEC) No 2504/83 of 7 September 1983 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 9 . 83 Official Journal of the European Communities No L 248/5 COMMISSION REGULATION (EEC) No 2504/83 of 7 September 1983 fixing the import levies on rice and broken rice these currencies in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2454/83 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 566/83 (2), and in particular Article 1 1 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2454/83 (3) ; Whereas, if the levy is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 8 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6. 1976, p. 1 . (2) OJ No L 163, 22. 6 . 1983, p. 5 . (3) OJ No L 243 , 1 . 9 . 1983, p. 5 . No L 248/6 Official Journal of the European Communities 8 . 9 . 83 ANNEX to the Commission Regulation of 7 September 1983 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries (3) ACP or OCT000 ex 10.06 Rice : B. Other : l I. Paddy rice ; husked rice : \l a) Paddy rice : 1 . Round grain 165,52 79,16 2. Long grain 123,77 58,28 b) Husked rice : l 1 . Round grain 206,90 99,85 2. Long grain 154,71 73,75 II . Semi-milled or wholly milled rice : l a) Semi-milled rice : l 1. Round grain 348,21 162,18 2. Long grain 364,11 170,17 b) Wholly milled rice : I 1. Round grain 370,85 173,07 2. Long grain 390,33 182,81 III. Broken rice 44,90 19,45 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . (2) In accordance with Regulation (EEC) No 435/80, the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76.